DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 July 2020 and  29 October 2020 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 29-31, and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed 
Regarding claims 29, “a test probe according to claim 13” renders the claim indefinite as no “test probe” is defined in claim 13.  Claim 13 refers to a flying probe tester, test finger, and test needle, but does not refer to a “test probe.” As such it is unclear what the claimed “test probe” corresponds to.   For examination it was assumed that the test finger of claim 29 was intended to have a test needle according to claim 13.  Further regarding claim 29, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if the tester is for testing any printed circuit boards or if it is restricted to only bare circuit boards.  For examination it was assumed to test any circuit board.  Clarification is required. 
Regarding claim 34, the phrases “preferably” and "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear if the ground conductor track is required or not.  The term “far” in claim 34 is a relative term which renders the claim indefinite. The term “far” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 30-31 and 35-37 are also rejected for the reasons above due to dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 29, the recitation of “a test probe according to claim 13” fails to include all of the limitations of claim 13.  Reference to only a portion of claim 13 (i.e. the test probe) does not meet the requirement for including all the limitations of the claim 13.
Claims 30-31 are also rejected for the reasons above as they depend on claim 29 and do not include all the limitations of claim 13 on which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 29-32, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Crook US 5,274,336 (Crook) in view of Rogachev et al. US 4,072,895 (Rogachev).
Regarding claim 13, Crook teaches (Fig. 7A, 16) an apparatus capable of performing a method for measuring electrically conductive layers in holes of printed circuit boards (see Fig. 16 – probe 102 used to test board under test 1602), wherein a flying probe tester (see Fig. 7A – probe 102 with tip 104d as shown in Fig. 7a) is used, having at least one test finger (tip 104d), which is able to move freely in a predetermined testing region (see Fig. 16 - probe 102 with tip 104d is able to be moved freely by robot 1609 over board under test 1602) in order to be able to be moved into the vicinity of a predetermined contact point of the printed circuit board (see Fig. 16 – robot 1609 moves probe 106 to point of contact) , wherein the test finger (see Fig. 7a - probe tip 104d) has a test needle comprising an electrical conductor (see Fig. 7a – tip 104d includes inner conductor 306), which is enclosed by a shield (see Fig. 7a – conductor 306 is enclosed by shield 308); 
the test needle has a connecting end (connecting end considered end of probe 102 opposite of tip 104d.  Also see Fig. 1 – end of probe 102 is connected to reconstruction circuit or analyzer per col. 6, lines 38-48), at which it can be electrically connected to a capacitive measuring device (see Fig. 1 and col. 6, lines 38-48– probe 102 couples to reconstruction circuit or analyzer for reconstructing capacitively sensed signal), and a measuring end (see Fig. 7a – sense end 310) that can be mated with a hole during a measurement (see col. 8, lines 59-66 – configured to mate with plated via), wherein at the measuring end (sense end 310), a capacitive measuring body that is connected to the electrical conductor is positioned outside of the shield and can form a capacitive coupling with an electrically conductive layer in the hole (see Fig. 7a – sense end 310 includes an electrically conductive portion of 306 that is positioned outside of shield 308 and with insulation layer 504 forms capacitive coupling per col. 8, lines 43-58), wherein at least one conductor track of the printed circuit board is connected to electrical ground (see Fig. 1 – signals 101 is generated on at least one conductor of the circuit board.  Therefore it is inherent that at least one other track is connected to electrical ground for completing the circuit), wherein the method comprises: 
the location of the capacitive measuring body (end portion of sense end 310) is detected and at the same time, the electrical capacitance of the capacitive measuring body relative to its surroundings is measured (Fig. 1 illustrate that capacitively coupled analog and/or digital signals are measured.  Also see Fig. 2a-2c for sensed signals) so that based on the measured capacitance, a determination is made as to whether an electrical conductor is located in the vicinity of the detected location (see Figs. 2a-2c – the sensed signal as shown is generated from the capacitive coupling of the sense end and the trace /pad.  Therefore, the detection of the signal is a determination as to whether the electrical conductor is located in the vicinity). 
Crook teaches mating with plated vias, but does not explicitly teach the measuring end inserted into hole during measurement.
Rogachev teaches a measuring end inserted into the hole during measurement (see Fig. 1 – probe 1 is inserted into hole 3 of printed circuit board 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of coupling the probe to the circuit board as taught by Crook to include inserting the probe into the hole as taught by Rogachev in order to obtain stronger signals from the through hole and investigate the characteristics of the through hole.  
Regarding claim 29, Crook teaches (Figs. 7A and 16) a flying probe tester (probe 102) for testing printed circuit boards (see Fig. 16 – probe 102 used to test board under test 1602), particularly for testing bare printed circuit boards (see 112b rejection above), having at least one test finger (tip 104d), which is able to move freely in a predetermined testing region (see Fig. 16 -probe 102 with tip 104d is able to be moved freely by robot 1609 over board under test 1602) in order to be able to be moved into the vicinity of a predetermined contact point of the printed circuit board (see Fig. 16 – robot 1609 moves probe 106 to point of contact), wherein the test finger has a test probe according to claim 13 (see claim 13 above).
Regarding claim 30, Crooks teaches the flying probe tester according to claim 29, wherein the flying probe tester has multiple test fingers and one or more of the test fingers is embodied with a test needle for electrically contacting predetermined contact points of the printed circuit board ( see Fig. 16 – tester also includes plurality of probes 102 and also includes bed of nails fixture 1601 for providing electrical signal from generators 1606).
Regarding claim 31, Crook in view of Rogachev teaches the method according to claim 13, wherein the flying probe tester is embodied according to claim 29 or 30 (see claims 29 or 30 above).
Regarding claim 32, Crook teaches the method according to claim 13, wherein in order to measure the capacitance, an electrical signal with a frequency of at least 1 kHz is applied to a conductor track, which has an electrically conductive section in the vicinity of the hole that is to be measured and/or 1s applied to the measuring body (see col. 13, lines 49-58 – signals of 70 Mhz are reconstructed.  Such signals are generated and applied such that the probe 102 can reconstruct the signal) .
Regarding claim 34, Crook teaches  the method according to claim 13, wherein said conductor track is preferably a conductor track that extends far across the printed circuit board (see Fig. 16 – probe 102 used for measuring signal traces as described in col. 6, lines 12-24.  Such a trace is considered to extend “far” across the board under test.) such as a ground conductor track.
Regarding claim 35, Crook teaches the method according to claim 34, wherein in order to measure the electrical capacitance, a current-measuring device is used, whose input side has the potential of electrical ground applied to it (see Fig. 14 – reconstruction circuit 110 from Fig. 1 is shown in Fig. 14 and includes current measuring device by way of the resistive divider and also is connected to electrical ground).
Regarding claim 36, Crook teaches the method according to claim 34, wherein a measurement signal is applied to multiple conductive layers in the region of a plated through-hole and this signal can be detected by the measuring body (see col. 13, lines 49-58 – signals of 70 Mhz are reconstructed.  Such signals are generated and applied such that the probe 102 can reconstruct the signal.  Also see col. 15, lines 17-27 – frequency generator generate test signals) .
Regarding claim 37, Crook teaches the method according to claim 36, wherein the plurality of measurement signals are oscillation signals with different frequencies and in the measurement, the different measurement signals are distinguished based on the different frequencies (see col. 4, lines 39-50 – lower frequency and high frequency signals are generated and differentiated). 

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Crook US 5,274,336 (Crook) in view of Rogachev et al. US 4,072,895 (Rogachev) and in further view of Jourdan US 2021/0131902 (Jourdan).
Regarding claim 20, Crook teaches a test probe (see Fig. 1 – probe 102) for measuring electrically conductive layers in holes of printed circuit boards (also see Fig. 16 – probe 102 used to measure conductive traces on board under test 1602), comprising: 
a test needle including an electrical conductor (see Fig. 7a -probe 102 includes tip 104d which includes conductor 306), which is enclosed by a shield (see Fig. 7a – conductor 306 is enclosed by shield  308); 
the test needle has a connecting end (connecting end considered end of probe 102 opposite of tip 104d.  Also see Fig. 1 – end of probe 102 is connected to reconstruction circuit or analyzer per col. 6, lines 38-48), at which it can be electrically connected to a capacitive measuring device (see Fig. 1 and col. 6, lines 38-48– probe 102 couples to reconstruction circuit or analyzer for reconstructing capacitively sensed signal), and a measuring end (see Fig. 7A – sense end 310) that can be mated with a hole during a measurement (see col. 8, lines 59-66 – configured to mate with plated via), wherein at the measuring end (sense end 310), a capacitive measuring body that is connected to the electrical conductor is positioned outside of the shield and can form a capacitive coupling with an electrically conductive layer in the hole (see Fig. 7a – sense end 310 includes an electrically conductive portion of 306 that is positioned outside of shield 308 and with insulation layer 504 forms capacitive coupling per col. 8, lines 43-58).
Crook does not explicitly teach inserting the measuring end into the hole and a touch sensor with which it is possible to determine whether the test needle is touching another body.
Rogachev teaches a measuring end inserted into the hole during measurement (see Fig. 1 – probe 1 is inserted into hole 3 of printed circuit board 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of coupling the probe to the circuit board as taught by Crook to include inserting the probe into the hole as taught by Rogachev in order to obtain stronger signals from the through hole and investigate the characteristics of the through hole.  
	Crook in view of Rogachev does not explicitly teach a touch sensor with which it is possible to determine whether the test needle is touching another body.
	Jourdan teaches a touch sensor with which it is possible to determine whether the test needle is touching another body (see para 0083- capacitive sensor 13 includes additional detection electrode 21 for determining touch).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Crook in view of Rogachev to include a touch sensor as taught by Jourdan in order to determine physical contact between particular parts of the probe as taught by Jourdan.
Regarding claim 24, Crook teaches the test probe according to claim 20, wherein the measuring body (see Fig. 7A - portion of sense end 310 extending beyond shield 308)  is enclosed by an electrical insulation layer (insulation layer 504 encloses the portion of conductor 306 extending beyond shield 308).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Crook US 5274336 (Crook) in view of Rogachev et al. US 4,072,895 (Rogachev) and in further view of Bartley et al. US 2015/0342057 (Bartley).
Regarding claim 33, Crook in view of Rogachev teaches the method according to claim 13, but does not explicitly each wherein the determination as to whether an electrical conductor is located in the vicinity of the measuring body is carried out by means of a comparison to a capacitance profile of a proper hole.
Bartley teaches (see abstract) the determination as to whether an electrical conductor is located in the vicinity of the measuring body is carried out by means of a comparison to a capacitance profile of a proper hole (see Fig. 1 – at step 125 the test capacitance measurement is compared to predetermined baseline to determine for determination of proper hole).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Crook in view of Rogachev to include a comparison to a capacitance profile of a proper hole as taught by Bartley in order to made a determination regarding the integrity of the electrical connection. 


Allowable Subject Matter
Claims 21-23 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 21, the prior art of record taken alone or in combination fails to teach test probe according to claim 20, wherein the touch sensor has a spring-elastic mount for holding the test needle and a sensor for detecting a deflection of the spring-elastic mount.

Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as it further limits claim 21.

Claims 23 is also indicated as allowable as it further limits claim 21.  

Regarding claim 25, the prior art of record taken alone or in combination fails to teach the test probe according to claim 20, wherein the measuring body is embodied in the form of a hollow cylinder.

Regarding claim 26, the prior art of record taken alone or in combination fails to teach  the test probe according to claim 20 wherein the measuring body is embodied by means of one or more windings of the electrical conductor and these windings are situated outside the shield.

Regarding claim 27, the prior art of record taken alone or in combination fails to teach the test probe according to claims 20, the cable protrudes a short distance from the tube at the connecting end in order to be connected to the capacitive measuring 
device and protrudes a short distance at the measuring end so as to form the measuring body in one or more windings around the tube, in combination with all other elements of claim 27.

Claim 28 is also indicated as allowable as it further limits claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868